Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the application 16/933,607 filed on 07/20/2020 and a preliminary amendment filed on 09/22/2020.
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mr. Stephen Pang (Reg. No. 38,575) on September 7th, 2021.  During the telephone conference, Mr. Stephen has agreed and authorized the Examiner to amend claims 23-24, 32-36, 38 and 41. 
Claims
Replacing claims 23-24, 32-36, 38 and 41 as following:
23. (Currently amended) The method of claim [[23]] 22 further 
24. (Currently amended) The method of claim [[23]] 22 wherein a software module associated with the service provider is installed on the beacon; and 
wherein the transmitting with the second communications component of the beacon, data comprising the request signal to the server comprises transmitting with the second communications component of the beacon, data comprising the request signal to the server under direction of a processor executing the software module.
32. (Currently amended) A system comprises:
a beacon device comprising:
a first communications circuit configured to transmit a universal signal to a plurality of detectors, wherein the universal signal is not permanently associated with the beacon device, wherein the first communications component is configured is configured to receive a plurality of unique request signals from the plurality of detectors, wherein each unique request signal comprises a unique nonce and a unique ID associated with a detector from the plurality of detectors;
	a second communications circuit configured to transmit the unique request signals to one or more servers associated with a service provider, and configured to receive a plurality of unique tokens from the one or more servers in response to the unique request signals; and
circuit is also configured to transmit a unique token from the plurality of unique tokens to the plurality of detectors; [[and]]
the plurality of detectors, each comprising:
	a third communications circuit configured to transmit a unique request signal to the beacon device, and configured to receive a unique token in response to the unique request; and
	a processor coupled to the third communications circuit configured to determine whether the unique token is valid, and configured to direct a physical action to be performed by a unique coupled electronic device in response to determining that the unique token is valid [[.]] ; and
a server from the one or more servers comprising:
	a memory configured to store an access-control list of detectors; 
	another processor coupled to the memory configured to determine whether detectors are recognized in response to unique IDs from the plurality of unique request signals and the access-control list of detectors, and configured to determine unique tokens in response to unique nonces from the plurality of unique request signals and to determining that the detectors are recognized; and
	a fourth communications circuit coupled to the other processor, wherein the fourth communications circuit is configured to transmit the unique tokens to the beacon device.
32 


wherein the first communications circuit comprises a Bluetooth circuit.
34. (Currently amended) The system of claim [[33]] 32 wherein the beacon device is selected from a group consisting of: a wearable device, a phone, a watch, a biological implant.

35. (Currently amended) The system of claim [[33]] 32 wherein the beacon device further comprises:
another processor; and
another memory coupled to the other processor, wherein the memory is configured to store a software module associated with the service provider comprising instructions to be executed upon the other processor; and
wherein the other processor is configured to direct the second communication circuit to transmit the unique request signals to the one or more servers in response to the instructions of the software module. 
36. (Currently amended) The system of claim 35 
device is configured to determine biometric data associated with a user wearing the beacon device; and
wherein the other processor is configured to verify that the biometric data is associated with an authorized wearer
38. (Currently amended) The system of claim 32 
wherein a detector from the plurality of detectors is configured to sense a distance between the detector and the beacon device;
wherein a processor of the detector is configured to determine when the distance is within a threshold distance; and
wherein the processor is configured to direct a physical action to be performed by a coupled electronic device is also in response to determining that the distance is within a threshold distance.
41. (Currently amended) The system of claim 32 
wherein an identity of a user associated with the beacon device is known to the server associated with the service provider; and
wherein the identity of the user associated with the beacon device remains anonymous with respect to the plurality of detectors.
Priority
This application is a continuation of U.S. Patent Application No. 15/716,464 (Now U.S. patent No. 10,721,625) filed on 09/26/2017. 
Allowable Subject Matter
Claims 22-41 are allowed in light of the Applicant’s arguments/amendments and in light of the prior art made of record.
The following is an examiner’s statement of reasons for allowance: 
As to claims 22-41, the closest prior arts, Oliveras (US 7,382,253), in view of Chuang (US 5,987,421), in view of Stuempfle (US 2009/0305219), in view of Von (US 2016/0154460), in view of Counterman (US 2011/0277025), in view of Daigle (US 2007/0155370) and further in view of Cromer (US 6,647,497), alone or in combination fails to anticipate or render obvious the claim invention.  
Oliveras (Prior art) discloses a universal signal transmitter which is responsive to the detection signal for transmitting a universal signal; and a unique identity signal detector for detecting the presence or absence of a unique identity signal from the detected object.
Chuang (Prior art) discloses the GID device detector 20 is embodied within at least one post having a transmitter which sends a universal signal across a space to a similar post. Each guest is required to proceed between the two posts. The signal sent by the GID device detector 20 causes the GID device 7 or 7a which is between the two posts to transmit its unique identification which is picked up by a receiver.
Stuempfle (Prior art) discloses Detection is made by the proximity detectors as a guest carries a device, such as a transponder-like device or a transceiver, that transmits 
Von (Prior art) discloses providing a Universal ID system that includes a front end with a transmitter, a receiver coupled to the transmitter and at least one passive filter coupled to the transmitter and interaction between the first entity and a second entity transmitting by the transmitter a signal for all or a portion of a first entity Universal ID.
Counterman (Prior art) discloses the first party Universal ID is used with a plurality of electronic devices that each have a first entity authentication from the Universal ID with each of an electronic device requiring a first entity authentication to gain access to each of an electronic device of the plurality of electronic devices.
Daigle (Prior art) discloses methods, systems, and devices that provide universal caller identification information services, also referred to herein as “Universal Caller ID services." The Universal Caller ID services operate with different communications devices and communications networks to generate, enable, and/or transmit a Universal Caller ID signal that supplants an incoming calling line identification (ICLID) signal associated with a communication address of a subscriber's (also referred to herein as the "calling party") associated communications device with a Universal Caller ID signal and communicates the Universal Caller ID signal to a destination communications address (also referred to herein as the "called party" or the "receiving party").
Cromer (Prior art) discloses a system for transferring a computer system securely, the system comprising: a central processing system; and a radio frequency identification interface (RFID) coupled to the central processing system, the RFID for receiving a first 
However, none of Oliveras, Chuang, Stuempfle, Von, Counterman, Daigle and Cromer, teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, 22 and 32.  For example, none of the cited prior art teaches or suggest the steps of passively transmitting the universal signal from the beacon to the detector, wherein the universal signal is not permanently associated with the beacon; transmitting with a first communications component of the detector a request signal to the beacon in response to the universal signal, wherein the request signal comprises a non-repeatable value and a unique detector ID associated with the detector; transmitting with a second communications component of the beacon, data comprising the request signal to a server associated with a service provider; transmitting at least one token of the array of tokens to the detector; and determining in the detector whether the first token is valid; directing with the detector a first physical action to be performed by a first electronic device coupled to the detector in response to determining that the first token is valid; passively transmitting with the first communications component of the beacon the universal signal to another detector, wherein the universal signal is not permanently associated with the beacon; transmitting with a first communications component of the other detector another request signal to the beacon in response to the universal signal, wherein the request signal comprises another nonce and another unique ID associated with the detector; transmitting with the second communications component of the beacon, data comprising the other request signal to another server associated with the service provider; receiving with the second communications component of the other beacon a second token, in response to the other request signal; transmitting with the first communications component of the beacon the second token to the detector; determining in the other detector whether the second token is valid; and directing with the other detector a second physical action to be performed by a second electronic device coupled to the other detector in response to determining that the second token is valid. Further in the independent claim, 32.  For example, none of the cited prior art teaches or suggest the steps of transmitting a universal signal to a plurality of detectors, wherein the universal signal is not permanently associated with the beacon device, wherein the first communications component is configured is configured to receive a plurality of unique request signals from the plurality of detectors, wherein each unique request signal comprises a unique nonce and a unique ID associated with a detector from the plurality of detectors;	transmitting the unique request signals to one or more servers associated with a service provider, and configured to receive a plurality of unique tokens from the one or more servers in response to the unique request signals; and transmittin a unique token from the plurality of unique tokens to the plurality of detectors; the plurality of detectors, each transmit a unique request signal to the beacon device, and configured to receive a unique token in response to the unique request; and determine whether the unique token is valid, and configured to direct a physical action to be performed by a unique coupled electronic device in response to determining that the unique token is valid; another processor coupled to the memory configured to determine whether detectors are recognized in response to unique IDs from the plurality of unique request signals and the access-control list of detectors, and configured to determine unique tokens in response to unique nonces from the plurality of unique request signals and to determining that the detectors are recognized.
These limitations, in conjunction with all other limitations, has not been disclosed, suggested or made obvious over the prior art of record either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.  For these reasons, as well as the other limitations and in the light of amendments to the claims of the independent claims, puts these claims in condition for allowance.
Claims 23-31 and 33-41 are directly or indirectly dependent upon claims 22 and 32 therefore, they are also allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHIT K SARKER whose telephone number is (571)270-7907.  The examiner can normally be reached on M-F 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARID HOMAYOUNMEHR can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANCHIT K SARKER/Examiner, Art Unit 2495    

/MAUNG T LWIN/Primary Examiner, Art Unit 2495